 Case: 1:19-cv-00061-SNLJ Doc. #: 82 Filed: 12/02/20 Page: 1 of 2 PageID #: 578




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

DERRICK COBB,                                      )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )      Case No. 1:19-CV-61-SNLJ
                                                   )
TRACY MADLOCK, et al.,                             )
                                                   )
                      Defendant.                   )

                            MEMORANDUM AND ORDER

       On November 18, 2020, this Court ordered defendants to advise the Court whether

additional discovery was necessary and whether plaintiff Derrick Cobb, pro se, should be

appointed counsel in light of defendants’ withheld disclosures on the grounds of prison

security.

       Although defendants represent that no further discovery is required, defendants

responded to the Court’s second question without actually addressing this Court’s

concern: the need for an attorney in light of defendants’ withheld disclosures.

Defendants state that only the claims for prospective relief remain, that it is a factually

simple case with no disputed material facts, that plaintiff can ably represent himself, and

that the case is ripe for summary judgment. They thus state that the criteria for

appointment of counsel in a civil case are not met. See Phillips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8th Cir. 2006) (“The relevant criteria for determining whether counsel

should be appointed include the factual complexity of the issues, the ability of the

indigent person to investigate the facts, the existence of conflicting testimony, the ability
 Case: 1:19-cv-00061-SNLJ Doc. #: 82 Filed: 12/02/20 Page: 2 of 2 PageID #: 579




of the indigent person to present the claims, and the complexity of the legal arguments.”).

Defendants, however, did not address the impact of the withheld documents on plaintiff’s

case.

        The Court still does not have enough information to determine whether plaintiff

may proceed without access to the withheld documents. As such, the defendants should

either produce the withheld documents under seal to the Court, or they should file another

memorandum explaining the matter completely.

        Accordingly,

        IT IS HEREBY ORDERED that defendants shall by December 8, 2020 either

produce the withheld documents under seal to the Court, or file another memorandum

explaining the matter completely as explained above.

        IT IS FINALLY ORDERED that the discovery deadline and the deadline for

plaintiff’s response to defendants’ motion for summary judgment shall be remain

extended until a date set forth by this Court following defendants’ response to this Order.

        Dated this   2nd   day of December, 2020.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             2
